Citation Nr: 1813901	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, from April 1993 to April 1999, from May 2004 to May 2005, and from November 2006 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The February 2013 rating decision granted entitlement to service connection for degenerative joint disease of the lumbar spine and assigned an initial 10 percent rating effective April 12, 2011.  It denied entitlement to separate compensable ratings for radiculopathy of the left and right lower extremities.  A notice of disagreement was received in May 2013, a statement of the case was issued in March 2014, and a substantive appeal was received in May 2014.

In January 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

On remand, the Agency of Original Jurisdiction (AOJ) granted entitlement to radiculopathy of the left and right lower extremities.  It assigned separate 10 percent ratings for each lower extremity effective June 25, 2013.  The Veteran, through his accredited representative, has expressed dissatisfaction with these separate ratings.  (See November 2017 Appellant's Post-Remand Brief.)  Because the radiculopathy rating assignments are considered to be part and parcel of the claim of entitlement to an increased rating for the lumbar spine disability, they remain on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Recent caselaw has addressed requirements on VA examinations that are conducted for the rating of musculoskeletal disabilities.  To comply with this caselaw, the Board must remand this case once again so that the Veteran may undergo an appropriate examination.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The new VA examination that is being obtained on remand must comply with the requirements of Correia. 

The Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  

Finally, copies of any outstanding VA medical records should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in August 2017) and associate these records with the claims file.

2.  Afford the Veteran a VA examination to determine the current severity of his degenerative joint disease of the lumbar spine and radiculopathy of the left and right lower extremities.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  

The examiner should specifically state range of motion findings for the Veteran's lumbar spine.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




